  8:19-cr-00381-LSC-SMB Doc # 57 Filed: 06/23/20 Page 1 of 3 - Page ID # 131



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,
                                                                   8:19CR381
                      Plaintiff,

        vs.                                               PRELIMINARY ORDER OF
                                                               FORFEITURE
 BRANDON D. WOLFF,

                      Defendant.


       This matter is before the before the Court on the Government=s Motion for

Preliminary Order of Forfeiture (ECF No. 51). In its motion, the Government also moves

to dismiss the Forfeiture Allegation of the Indictment regarding $4,651 in U.S. currency.

The Court reviewed the record in this case and finds as follows:

       1.     Defendant Brandon D. Wolff entered into a Plea Agreement (ECF No. 48)

whereby he entered a plea of guilty to Count One of the Indictment charging defendant

with conspiracy to distribute with possession and intent to distribute methamphetamine,

in violation of 21 U.S.C. § 846. Defendant also admitted to the Forfeiture Allegation of

the Indictment alleging that defendant used $4,352.25 U.S. currency and $4,651 U.S

currency to facilitate the offenses, and/or that the currency was derived from proceeds

obtained directly or indirectly as a result of the commission of the offenses.

       2.     By virtue of said plea of guilty, defendant has forfeited his interests in the

$4,352.25 U.S. currency.       Accordingly, the United States should be entitled to

possession of the $4,352.25 U.S. currency. See 21 U.S.C. ' 853.
  8:19-cr-00381-LSC-SMB Doc # 57 Filed: 06/23/20 Page 2 of 3 - Page ID # 132



      3.      Because the $4,651 was not transferred to federal law enforcement custody

and remains in the custody of South Dakota law enforcement, the motion to dismiss the

$4,651 U.S currency from the Forfeiture Allegation of the Indictment will be granted.

      Accordingly,

      IT IS ORDERED:

      A. The Motion for Preliminary Order of Forfeiture and to dismiss the $4,651 U.S

           currency from the Forfeiture Allegation of the Indictment, ECF No. 51, is

           granted.

      B. Based upon the Forfeiture Allegation of the Indictment and the pleas of guilty,

           the United States is hereby authorized to seize the $4,352.25 in U.S. currency.

      C. Defendant’s interest in the $4,352.25 in U.S. currency is hereby forfeited to the

           United States for disposition in accordance with the law, subject to the

           provisions of 21 U.S.C. ' 853(n)(1).

      D. The United States shall hold the currency in its secure custody and control.

      E. Pursuant to 21 U.S.C. ' 853(n)(1), the United States shall publish notice of this

           Preliminary Order of Forfeiture for at least thirty consecutive days on an official

           internet government forfeiture site, www.forfeiture.gov.      The United States

           may also, to the extent practicable, provide direct written notice to any person

           known to have an interest in the currency.

      F. Pursuant to 21 U.S.C. § 853(n)(2), such notice shall provide that any person,

           other than the defendant, having or claiming a legal interest in any of the




                                              2
8:19-cr-00381-LSC-SMB Doc # 57 Filed: 06/23/20 Page 3 of 3 - Page ID # 133



       property must file a petition with this Court within 30 days of the final publication

       of notice or of receipt of actual notice, whichever is earlier.

   G. Pursuant to 21 U.S.C. § 853(n)(3), a petitioner must sign the petition under

       penalty of perjury and set forth the nature and extent of the petitioner=s right,

       title or interest in the property and any additional facts supporting the

       petitioner=s claim and the relief sought.

   H. Upon adjudication of all third-party interests, this Court will enter a Final Order

       of Forfeiture pursuant to 21 U.S.C. ' 853(n), in which all interests will be

       addressed.


   Dated this 23rd day of June, 2020.

                                               BY THE COURT:

                                               s/ Laurie Smith Camp
                                               Senior United States District Judge




                                          3
